Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 1 of 8




                 EXHIBIT DDD
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 2 of 8
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 3 of 8
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 4 of 8
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 5 of 8
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 6 of 8
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 7 of 8




          EXHIBIT A
Case 7:20-cv-01399-NSR Document 1-57 Filed 02/18/20 Page 8 of 8




        [Letter from ABY to Town of Nov. 6, 2019
                   Found at Exhibit WW]
